Citation Nr: 0006375	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1952. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  A Board decision dated in April 1997 denied the veteran's 
motion to reopen a September 1992 rating decision which 
denied service connection for an eye disorder.

2.  Since April 1997, the veteran has submitted evidence of a 
current eye disorder.

3.  An eye disorder was not incurred in or aggravated by 
service.


CONCLUSION OF LAW

1.  The April 1997 Board decision denying the veteran's claim 
of entitlement to service connection for an eye disorder is 
final.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 20.1100 (1999).

2.  The evidence received since the April 1997 Board decision 
is new and material, and the veteran's claim for service 
connection for an eye disorder is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991); 38 C.F.R. §§ 3.102, 
3.156(a), 20.1105 (1999).

3.  The veteran's claim of entitlement to service connection 
for an eye disorder is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision dated in April 1997 denied reopening a claim 
of entitlement to service connection for an eye disorder, 
previously denied by the RO in September 1992.  The RO 
determined that there was no evidence of a current disorder, 
and the veteran's service medical records did not show the 
presence of an eye disorder other than defective vision which 
was a congenital or developmental disorder for which service 
connection could not be granted.  In his subsequent attempt 
to reopen his claim, the veteran presented oral testimony at 
a personal hearing, and a statement from a VA physician.  The 
veteran testified that he had been sprayed in the eyes with 
diesel fuel in service, and had been treated for eye problems 
in service.  The VA physician reported that the veteran had 
"convergence insufficiency" and that he required prisms on 
his glasses to correct for the condition.  The Board, in 
April 1997, found that the veteran had not presented new and 
material evidence to reopen the previously denied claim.  
That decision by the Board is final.  See 38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. § 20.1100 (1999); Person v. 
Brown 5 Vet. App. 449, 450 (1993).

A final decision under the provisions of 38 U.S.C.A. 
§ 7104(a) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108, 7104(b); 38 C.F.R. § 3.156(a), 20.1105; 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When it is 
determined that new and material evidence has been submitted, 
VA must reopen a previously denied claim.  See Spencer v. 
Brown, 4 Vet. App. 283, 286-87 (1993); see also 38 U.S.C.A. 
§ 7104(b).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App.
209, 214-5 (1999); Winters v. West, 12 Vet. App. 203, 206-7 
(1999); Hodge, supra. The first step is to determine whether 
new and material evidence has been received, under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded, 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-6 (1995). Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(a) has been met. 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  Since the April 1997 decision, additional service 
medical records were received, in January 1998, and 
statements from a private physician were received, in October 
1998.  The service medical records do not indicate any 
complaints of, or treatment for, any eye disorder.  The 
veteran's separation examination report noted that the 
veteran had defective vision and wore glasses, and the 
veteran reported a history of eye trouble.  The records are 
essentially duplicative of service medical records already in 
the claims folder.  An undated statement from Aaron W. Tsai, 
M.D., reported that the veteran was being treated for severe 
dry eyes.  An August 1998 statement from Dr. Tsai contained a 
diagnosis of severe keratoconjunctivitis sicca.  

The newly submitted evidence establishes that the veteran has 
been diagnosed with a specific eye disorder.  As there was no 
competent evidence of an eye disorder when the claim was 
denied in April 1997, the Board finds that the veteran has 
submitted new and material evidence sufficient to reopen his 
claim.  Accordingly, the claim is reopened and the issue of 
entitlement to service connection for an eye disorder is to 
be addressed de novo.

A determination as to whether a claim is well-grounded is the 
next step in the adjudication process after a previously 
denied claim has been reopened.  See Winters v. West, 12 Vet. 
App. 203 (1999); Elkins v. West, 12 Vet. App. 209 (1999).  
A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

Following a careful review of all the evidence, the Board 
finds that the veteran has not met all three of these 
requirements and his claim is thus not well-grounded.  The 
service medical records document only that the veteran had 
defective vision, for which service connection may not be 
granted as it is a congenital or developmental abnormality.  
There is no evidence of any eye injury or other eye disorder 
in service.  In his June 1998 notice of disagreement, the 
veteran requested that VA obtain treatment records from a 
hospital in Yokohama, Japan, were he received treatment for 
an eye disorder while in service.  These records, however, 
had specifically been requested by the RO in July 1997.  In 
February 1998, the National Personnel Records Center 
responded that the records could not be located.

In addition to the lack of evidence of treatment in service, 
the only evidence that the veteran's current eye disorder is 
related to service is highly speculative.  The undated 
correspondence from Dr. Tsai noted that "the etiology of 
[the veteran's] severe dry eyes is not clear.  He notes a 
history of exposure to chemicals from diesel fuels during his 
service.  We do not have any documentation of this in our 
clinic notes.  It is possible that prolonged exposure to 
certain chemicals might exacerbate or cause severe dry eyes.  
There are also many other potential etiologies," unrelated 
to service, indicated Dr. Tsai.  In his August 1998 letter, 
Dr. Tsai essentially reiterated the same points.  The Board 
finds that these statements are highly speculative in 
relating the veteran's current eye disorder with service, and 
not sufficient to well-ground the veteran's claim.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The only other evidence presented by the veteran that tends 
to show that his current eye disorder is related to service 
are his own statements.  However, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Because of the lack of 
competent evidence of such a relationship, the Board finds 
that the veteran's claim for service connection for an eye 
disorder is not well grounded and must be denied. 


ORDER

Service connection for an eye disorder is denied




		
WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

